Order entered December 23, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01108-CR

                        ROBERT LEE MENYWEATHER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-55747-Y

                                          ORDER
       We GRANT Official Court Reporter Sharon Hazlewood’s December 19, 2013 request

for an extension of time to file the reporter’s record.    The reporter’s record shall be due

THIRTY DAYS from the date of this order.

       The clerk’s record has not been filed and is now overdue.

       We ORDER the Dallas County District Clerk to file the clerk’s record within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to the following:

       Official Court Reporter Sharon Hazlewood
       Dallas County District Clerk Gary Fitzsimmons
       The Dallas County District Clerk, Criminal Records Division
Counsel for all parties



                          /s/   LANA MYERS
                                JUSTICE